                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DARREN HENDERSON,                                  Case No.17-cv-06977-HSG
                                                        Plaintiff,
                                   8
                                                                                            JUDGMENT
                                                 v.
                                   9

                                  10     J. LEWIS, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Judgment is entered in favor of defendants.

                                  14          IT IS SO ORDERED AND ADJUDGED.

                                  15   Dated: September 10, 2019

                                  16

                                  17
                                                                                                  HAYWOOD S. GILLIAM, JR.
                                  18                                                              United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
